        Case 1:20-cv-01187-SB             Document 12         Filed 10/02/20       Page 1 of 3

                                UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON




RICHARD DALE MINTON                                            Case No.: 1:20−cv−01187−SB
   Plaintiff(s),

v.                                                             ORDER CONDITIONALLY
                                                               APPOINTING PRO BONO COUNSEL
KLAMATH CO. JAIL, et al.                                       FOR SPECIFIC PURPOSE
   Defendant(s).



     The Court, on its own motion, hereby conditionally appoints Kelly L. Andersen as counsel of record
for the purpose of representing Plaintiff in an early settlement conference.

   Within 14 days of the date of this Order, the appointed attorney/law firm must file the Pro Bono
Appointment Response Form with the Court with the appropriate option checked.

     If representation is denied due to a conflict of interest or other specified reason, the appointment
will be terminated and the Court may appoint substitute counsel.

    For more information regarding pro bono forms, procedures, reimbursement of costs, or obtaining a
pro bono civil rights mentor attorney, please refer to the Pro Bono Program Procedures document
located on the Court's website or contact the Pro Bono Panel Administrator.


     DATED this 2nd day of October, 2020                 /s/Stacie F. Beckerman

                                                         Honorable Stacie F. Beckerman
                                                         United States Magistrate Judge.
         Case 1:20-cv-01187-SB             Document 12       Filed 10/02/20      Page 2 of 3




Richard Dale Minton
                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON




RICHARD DALE MINTON                                        Case No.: 1:20−cv−01187−SB
   Plaintiff(s),

v.                                                         PRO BONO APPOINTMENT
                                                           RESPONSE FORM
KLAMATH CO. JAIL, et al.
   Defendant(s).



     In response to the Court's Order Appointing Pro Bono Counsel, I hereby certify that:

        Representation of for the purpose of representing Plaintiff in an early settlement conference is
accepted. If appropriate, a Substitution of Counsel will be filed to designate the responsible attorney
continuing as counsel of record.

         Termination of this appointment is requested based on the following conflict of interest:




        No conflict of interest exists. However, termination of this appointment is requested for the
following reason(s):




     DATED this                   day of
.



                                                              Signature


                                                              Printed Name and Oregon State Bar No.
        Case 1:20-cv-01187-SB             Document 12        Filed 10/02/20       Page 3 of 3




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON




RICHARD DALE MINTON                                         Case No.: 1:20−cv−01187−SB
   Plaintiff(s),

v.                                                          NOTICE OF COMPLETION OF PRO
                                                            BONO APPOINTMENT (SPECIFIC
KLAMATH CO. JAIL, et al.                                    APPOINTMENTS ONLY)
   Defendant(s).



    As counsel of record appointed to represent under the Pro Bono Program for the United States
District Court, District of Oregon, I hereby certify that:

        Representation of for the specific purpose of representing Plaintiff in an early settlement
conference has been completed; therefore, my representation under the Pro Bono Program is
concluded and termination of the appointment is requested; or

        I accept full representation of and will remain as counsel of record for the duration of the
case.



     DATED this                  day of
.



                                                              Signature


                                                              Printed Name and Oregon State Bar No.
